PER CURIAM.
We affirm a final summary judgment in favor of the defendant, Ford Motor Credit Corporation. Subsection 324.021, Florida Statutes, is constitutional. Abdala v. World Omni Leasing, Inc., 583 So.2d 330 (Fla.1991).
Additionally, the statute applies regardless of the fact that the automobile lease in question was executed prior to the adoption of the statute. The date of the accident is the operative date in determining the statute’s applicability. The cause of action the statute addresses is a tort action, not a contract/lease action. Id. Berwald v. General Motors Acceptance Corp., 570 So.2d 1109 (Fla. 5th DCA 1990). See also Abdala, footnote 1 at 332.
HERSEY, STONE and GARRETT, JJ., concur.